Citation Nr: 1738546	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and polysubstance abuse.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 through December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Testimony from the Veteran and his spouse was received during a May 2017 Board hearing.  A transcript of that testimony is associated with the record.


FINDINGS OF FACT

1.  The Veteran had combat service in Vietnam where he also was exposed presumably to herbicides.

2.  The Veteran has lung cancer that resulted presumably from his in-service herbicide exposure.

3.  The Veteran has PTSD with polysubstance abuse that resulted from in-service stressor events.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD with polysubstance abuse are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

Relevant to this appeal, 38 C.F.R. § 3.307 (a)(6)(iii) provides that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 through May 7, 1975 shall be presumed to have been exposed during service to an herbicide agent.  That presumption may be rebutted by affirmative evidence to the contrary.

Additionally, 38 C.F.R. § 3.309 (e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309 (e) include respiratory cancers such as cancers of the lung, bronchus, larynx, or trachea.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Service in Vietnam

Service department records in the claim file include a July 1969 memorandum from the commanding officer for the 821st Combat Security Police Squadron in Pleiku Air Base, Vietnam, which commemorates disciplinary actions that were brought against the Veteran for breaking curfew.  A December 1969 performance report encompassing the Veteran's period of service from August through December 1969 details also that the Veteran did serve in Vietnam at Phang Rang Air Base, and during such service, engaged the enemy in combat.

The evidence shows that the Veteran did have combat service in Vietnam.  By virtue of such service, he is presumed to have been exposed to herbicides during his active duty service.

	B.  Lung Cancer

May 2006 post-service treatment records from Beth Israel Hospital document that the Veteran was treated for a right upper lung mass that was shown by radiological studies and biopsy as being a right upper lobe carcinoma and malignant right lower lobe mass.  Associated complications included a complete right lung collapse, respiratory failure, and right long hematoma.

During an August 2010 VA examination, the Veteran reported that his lung cancer was treated by a right upper lobectomy that was performed at Beth Israel Hospital in 2006, followed by a course of chemotherapy.  He stated that the cancer had remained in remission since that time.

Consistent with the reported history, chest x-rays taken during the examination showed that the Veteran had post-surgical changes that included a right hemithorax with thoracotomy, rib defect, and mild volume loss in the right lung.  The lung bases demonstrated scarring and pleural thickening that were likely related to surgery and hyper inflated lungs that were likely consistent with underlying emphysema.  The examiner diagnosed lung cancer that was currently in remission.

Of note, the records from Beth Israel Hospital and post-service VA treatment records mention that the Veteran had a history of smoking.  Still, the records contain no opinions relating the Veteran's lung cancer in 2006 to his smoking history.  Under the facts of this case, the Veteran's lung cancer is presumed as having resulted from his in-service herbicide exposure and that presumption is not rebutted by evidence in the record.

The Veteran has lung cancer that resulted presumably from in-service herbicide exposure.  He is entitled to service connection for lung cancer.


	C.  Psychiatric disorder

The Veteran has asserted in his claim submissions and Board hearing testimony that he had combat service in Vietnam, and during such service, was subject to frequent enemy rocket and mortar attacks.  He described that he performed duties in a combat duty police unit and that his duties involved providing perimeter security at his base.  He recalled that he was often nervous and jumpy during his duties.

Given the Veteran's specific assertions, the Board notes also that, in order to establish service connection for PTSD specifically, the medical evidence must show a PTSD diagnosis formed in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

As discussed at the outset of the analysis, the service department records corroborate that the Veteran had combat duty during service in Vietnam.  His reported stressor events are therefore corroborated by the evidence.

Records for post-service VA treatment received by the Veteran since February 2010 document that he has been followed for PTSD.  During an August 2010 VA examination, he reported various symptoms that included depression, anxiety, mania, ideas of reference, irritability, sleep disturbances, decreased appetite, decreased sexual desire, panic attacks, intrusive thoughts, hypervigilance, racing thoughts, decreased concentration, periods of disorientation, and flashbacks.  Socially, he reported that he had a "cordial" relationship with his spouse and that they had discussed in the past separating after their children grew up.  He reported that he was socially withdrawn and that he was "an introvert" and that he had a history of suicidality in 2003.

The examiner diagnosed PTSD with polysubstance abuse.  Although other psychiatric disorders have occasionally been noted, the Board finds the VA examination to be the most probative evidence as to the precise nature of his current disability.  In this regard, the Board notes that the Veteran's representative specifically indicated during the personal hearing that they would consider a grant of service connection for PTSD with polysubstance abuse to be a full grant of the claim of service connection for a psychiatric disability.  

Based on the Veteran's reported history, the VA examiner opined that the Veteran's PTSD was caused by stressors that occurred during his active duty service.  She also confirmed the polysubstance abuse diagnosis as secondary to the PTSD.  Her opinion is supported by the facts in the evidence and is not rebutted by any contrary opinions in the record.

The evidence shows that the Veteran experienced combat-related stressors during his active duty service and that he has PTSD with polysubstance abuse that was caused by those stressors.  He is entitled to service connection for PTSD with polysubstance abuse.


ORDER

Service connection for lung cancer is granted.

Service connection for PTSD with polysubstance abuse is granted.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


